DETAILED ACTION Acknowledgment is made of applicant’s preliminary amendment filed 12/18/18.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Claim 22 is objected to because of the following informality: On line 2, “(preferably lying completely within the 3D-printed portion of the structure” is not clear. Appropriate correction is required.
Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 16 and 22 – 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lesniak (DE102014116127, See IDS dated 12/18/18). 	Regarding claim 16, Lesniak discloses a method comprising identifying a sub-element (butt weld) in a structure 1 for generating a test element that is intended to undergo mechanical testing, wherein the sub-element only represents a portion of the structure, determining the spatial-geometrical topology of the sub-element, generating the test element on the basis of the spatial-geometrical topology of the sub-element at least in part or in full by way of a 3D printing process, and carrying out at least one mechanical test on the test element generated (See Pg. 3, Paras. 0013 – 0016, Pg. 5, Paras. 0034 – 0035 and Pg. 6, Para. 0040). 	Regarding claim 22, the structure formed as one part is at least partly 3D-printed (See Pg. 3, Para. 0013 and Pg. 5, Para. 0034). 	Regarding claim 23, the 3D printing process for printing the test element corresponds to that by which the structure formed as one part is at least partly printed (See Pg. 5, Para. 0034). 	Regarding claim 24, the determination of the spatial-geometrical topology of the sub-element is performed on the basis of the structural design data, in particular the CAD data or the results of an at least partial structural analysis of the structure  by means of electron, ion or x-ray analysis, nuclear magnetic resonance analysis (NMR), ultrasonic analysis and/or tetrahertz techniques (See Pg. 3, Para. 0014 and Pg. 5, Paras. 0034 – 0036. 
 	Regarding claim 25, the mechanical testing on the test element is selected from a destructive test (See Pg. 1, Para. 0003, Pg. 3, Para. 0016, Pg. 6, Para. 0040). 	Regarding claim 26, the same material that corresponds to that of the sub-element in the structure formed as one part is used in the generation of the test element (See Pg. 4, Para. 0021). 	Regarding claim 27, the test element is generated in a different size than the sub-element in the structure formed as one part by means of a size scaling, the results of the mechanical testing on the test element being transferred to the size that corresponds to this sub-element in the structure formed as one part by means of a corrective calculation (See Pg. 4, Para. 0021).
 	Regarding claim 28, the identification of the sub-element in the structure formed as one part is performed on the basis of the result of a simulation calculation, which determines in which regions of the structure formed as one part above-average mechanical loading is to be expected during its use as intended (See Pg. 3, Paras. 0014 and 0016, Pg. 5, Para. 0034 and Pg. 6, Para. 0040).
 	Regarding claim 29, a number of sub-elements in the structure formed as one part are identified, their spatial-geometrical topologies determined and used in each                                         Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 17 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lesniak in view of Zhou et al. (2015/0278414, hereinafter Zhou).
 	Regarding claim 17, Lesniak discloses a method comprising identifying a sub-element (butt weld) in a structure 1 for generating a test element that is intended to undergo mechanical testing, wherein the sub-element only represents a portion of the structure, determining the spatial-geometrical topology of the sub-element, generating the test element on the basis of the spatial-geometrical topology of the sub-element at least in part or in full by way of a 3D printing process, and carrying out at least one mechanical test on the test element generated (See Pg. 3, Paras. 0013 – 0016, Pg. 5, Paras. 0034 – 0035 and Pg. 6, Para. 0040). 	Lesniak fails to disclose at least one adapter element suitable for being coupled to a device for mechanical testing is provided on the test element.   	However, Zhou discloses an apparatus comprising adapter elements (pinch grips) (See Figs. 19a-19d) provided on a test element that are coupled to a mechanical testing device (See Pg. 10, Para. 0123).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lesniak according to the teachings of Zhou for the purpose of, advantageously providing a method and system for identifying structural problems in objects designed for 3D printing based on geometry and material properties since this type of device identifies the problems without specific assumptions on loads and manual load setup (See 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lesniak according to the teachings of Zhou for the purpose of, advantageously providing a method and system for identifying structural problems in objects designed for 3D printing based on geometry and material properties since this type of device identifies the problems without specific assumptions on loads and manual load setup (See Zhou, Pg. 2, Para. 0023).
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Druckman et al. (2016/0125107) disclose methods and apparatus for analyzing fatigue of a structure and optimizing a characteristic of the structure based on the fatigue analysis. 	Janvier (2014/0184594) discloses geometrical elements transformed by rigid motions. 	Slaughter et al. (10,488,309) disclose a test specimen and method of forming 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        3/10/21